Citation Nr: 0613685	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin 
condition diagnosed as acanthosis nigricans.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a gallbladder 
condition, to include as secondary to the service-connected 
diabetes mellitus.

5.  Entitlement to service connection for Dupuytren's 
contracture of the bilateral hands, to include as secondary 
to the service-connected diabetes mellitus.

6.  Entitlement to service connection for a respiratory 
condition.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In July 2002, the RO, in pertinent part, 
denied service connection for a hiatal hernia.  The same 
decision granted service connection for a skin condition 
diagnosed as acanthosis nigricans and assigned a 
noncompensable rating effective June 2001.

In March 2003, the RO awarded service connection for PTSD and 
assigned a 50 percent rating effective September 2001.  In an 
April 2003 rating decision, the RO, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus.   
The RO, in pertinent part, denied service connection for 
Dupuytren's contracture and an unspecified respiratory 
condition in a January 2004 rating decision.  Service 
connection for a gallbladder condition, to include 
cholecystectomy, was denied on a direct causation basis in an 
April 2004 rating decision.   In a December 2004 rating 
decision, the RO again denied service connection for a 
gallbladder condition.  However, it was denied on a secondary 
basis, i.e. the RO found that it was not due to the service-
connected diabetes mellitus.  The December 2004 decision also 
denied service connection for flat feet.  

The Board notes that service connection for diabetes mellitus 
was awarded in the February 2002 rating decision.  The 
veteran filed a timely notice of disagreement (NOD) with 
regard to the initial 20 percent disabling rating assigned.  
A statement of the case (SOC) was issued in June 2004.  The 
veteran perfected his appeal in July 2004.  The RO 
subsequently increased the veteran's disability rating to 40 
percent in a November 2004 decision.  Thereafter, the veteran 
withdrew his appeal indicating that he was satisfied with the 
40 percent rating.  See VA Form 21-4138 dated November 23, 
2004.  As such, the claim is no longer in appellate status. 

The veteran filed a claim for a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities in March 2003.  The RO deferred adjudicating the 
claim in an April 2003 rating decision. There has been no 
subsequent development and/or adjudication with respect to 
the claim.  The Board also notes in the veteran's June 2005 
VA Form 9, he raised a claim of entitlement to service 
connection for an abdominal wall lump.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to August 30, 2002, the veteran's skin condition 
was productive of no more than eczema with slight, if any, 
exfoliation, exudation or itching, if on a non exposed 
surface or small area.  

3.  From August 30, 2002, the veteran's skin condition has 
been productive of no more than dermatitis or eczema covering 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected and no more than topical therapy 
required during the past 12-month period.  

4.  The veteran's PTSD has not been productive of 
occupational and social impairment, with deficiencies in 
judgment, thinking or mood, due to such symptoms as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

5.  Flat feet pre-existed the veteran's period of active duty 
service.  There is no evidence of an increase in disability 
during active service.

6.  A gallbladder condition is not due to any incident of 
active military service, nor is it proximately due to or the 
result of the service-connected diabetes mellitus.  Calculi 
of the gallbladder did not manifest within the year following 
the veteran's discharge from active service.

7.  Dupuytren's contracture is not due to any incident of 
active military service, nor is it proximately due to or the 
result of the service-connected diabetes mellitus.

8.  A respiratory condition, to include chronic bronchitis, 
acute sinusitis, and upper respiratory infections, is not due 
to any incident of active military service.

9.  Bilateral hearing loss is not due to any incident of 
active military service.

10.  Tinnitus is not due to any incident of active military 
service.
11.  The veteran served in Vietnam.  

12.  A hiatal hernia is not due to any incident of the 
veteran's active military service or a result of exposure to 
herbicides such as Agent Orange.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159; Dingess v. Nicholson, No. 01-
1917, slip op. at 19 (U.S. Vet. App. March 3, 2006) (Hartman, 
No. O2-1506).   

2.  The criteria for an initial compensable evaluation for a 
skin condition, to include acanthosis nigricans, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.118 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, Diagnostic 
Code 7806 (2005).  

3.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.130,  Diagnostic 
Code 9411 (2005).  

4.  The criteria for the establishment of service connection 
for flat feet are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.306 (2005).

5.  The criteria for the establishment of service connection 
for a gallbladder condition, to include as secondary to the 
service-connected diabetes mellitus, are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).

6.  The criteria for the establishment of service connection 
for Dupuytren's contracture, to include as secondary to the 
service-connected diabetes mellitus, are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.310 (2005).
7.  The criteria for the establishment of service connection 
for a respiratory condition are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2005).

8.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2005).

9.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303 (2005).

10.  The criteria for the establishment of service connection 
for a hiatal hernia, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notices of the VCAA in April 2002, May 2002, March 2003, May 
2003, June 2003, January 2004, May 2004, and June 2004, prior 
to the initial decision on the claims in July 2002, March 
2003, April 2003, January 2004, April 2004, and December 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The veteran was informed in the April 2002, May 2002, March 
2003, May 2003, June 2003, January 2004, May 2004, and June 
2004 letters that evidence towards substantiating his service 
connection claims would be evidence of (1) a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  He was 
also notified that in order to sustain a secondary service 
connection claim, he must submit evidence of a relationship 
between the claimed condition and the service-connected 
condition.  He was further notified that he could also submit 
evidence that his service-connected condition caused or 
aggravated the claimed condition beyond its normal 
progression.  

The April 2002, May 2002, March 2003, May 2003, June 2003, 
January 2004, May 2004, and June 2004 letters, in conjunction 
with the July 2002, March 2003, April 2003, January 2004, 
April 2004, and December 2004 rating decisions, the January 
2004, June 2004, and June 2005 SOCs, and the November 2004 
and July 2005 supplemental statements of the case (SSOC) 
sufficiently notified the veteran of the reasons for the 
denial of his applications and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.   An 
additional VCAA letter was sent to the veteran in June 2005.  
Thereafter, a July 2005 SSOC was issued. 

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

With regard to the increased rating claims, the Board notes 
that VCAA letters were issued in December 2001 and May 2002.  
The VCAA notices were properly tailored to the application 
for the original request for service-connected benefits for a 
skin condition and PTSD.  He was notified that evidence 
towards substantiating his service connection claims would be 
evidence of (1) a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  

The RO awarded service connection for a skin condition in a 
July 2002 rating decision and assigned an initial 
noncompensable evaluation effective June 2001.  The RO 
awarded service connection for PTSD in a March 2003 rating 
decision and assigned an initial 50 percent evaluation 
effective September.  Therefore, the section 5103(a) notices 
served their purpose, and their application is no longer 
required because the original claims for a skin condition and 
PTSD have been "substantiated."  Id.

In the veteran's March 2003 and April 2003 NODs he took issue 
with the initial ratings assigned for PTSD and a skin 
condition.  He is presumed to be seeking the maximum benefit 
available under the law.  Id; See also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, VA is required under 
38 U.S.C.A. §§ 5103A and 7105(d), to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  As in the instant case, a claimant 
may disagree with the assigned rating by filing an NOD.  
Under 38 U.S.C.A. § 7105, "where the claimant...files [a 
timely NOD] with the decision of the [RO], the [RO] will take 
such development or review action as it deems proper under 
the provisions of regulations not inconsistent with this 
title.  If such action does not resolve the disagreement... the 
[RO] shall prepare a[n statement of the case (SOC)]."  
38 U.S.C.A. § 7105(d)(1).  

The RO properly issued SOCs in January 2004, which contained 
the pertinent criteria for establishing a higher initial 
rating for a skin condition and PTSD, the new issues.  The 
SOC included: (1) a summary of the evidence in the case 
pertinent to the issues with which disagreement has been 
expressed; (2) a citation to pertinent laws and regulations 
and a discussion of how such laws and regulations affected 
the agency's decisions; and (3) the decisions on the issues 
and a summary of the reasons for such decisions.  The Board 
specifically notes the SOCs set forth the relevant diagnostic 
codes (DC) for PTSD (38 C.F.R. § 4.130, DC 9411) and a skin 
condition (38 C.F.R. § 4.118, DC 7806, prior to and from 
August 30, 2002) and included a description of the rating 
formulas for all possible schedular ratings from 0% to 100%.  
In letters accompanying the January 2004 SOCs, the veteran 
was notified how to appeal the decision on his claims.  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b), and 
continued to assist the veteran under section 5103A, by 
informing him of what was necessary to achieve a higher 
initial rating for his service-connected skin condition and 
PTSD.  Dingess/Hartman, slip op at. 23-24.  

The Board notes that a VCAA letter was issued in June 2005 
that specifically informed the veteran that in order to grant 
his claims for increased compensation for a skin condition 
and PTSD, he would have to submit evidence that his service-
connected conditions had worsened in severity.  In the 
present case, the deficiency in the timing of the June 2005 
VCAA notice is harmless error.  The requisite notifications 
were ultimately provided to the veteran before the transfer 
and certification of the case to the Board.  The veteran had 
ample time in which to respond to the notice letter.  Viewed 
in context, the furnishing of the June 2005 VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id.  The Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  

In the June 2005 VCAA letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claims.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, medical 
articles, and private medical records have been obtained in 
support of the claims on appeal.  The veteran denied the 
opportunity to present personal testimony in support of the 
claims on appeal.  See VA Forms 9 dated in February 2004, 
July 2004, and June 2005.

The Board notes that the veteran submitted additional 
evidence to the Board without a waiver of initial RO 
consideration.  The Board has reviewed the evidence of record 
and has determined that private medical records from Ogallala 
Community Hospital are not relevant to the claims on appeal.  
Records from Stillwater Medical Center and Dr. DCN are 
essentially duplicative of the evidence already in the record 
and with regard to the claims for service connection for a 
hiatal hernia and a respiratory condition, they do not 
contain evidence that the veteran had the claimed conditions 
in service or within a year from his discharge from active 
service.  Further, while they contain diagnoses, they are 
dated many years post-service and do not contain a nexus 
opinion relating the claimed conditions to the veteran's 
period of active duty service.  Thus, a remand for an SSOC is 
not necessary.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Increased Rating Claims

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).



Analysis

A. Skin Condition

The veteran contends that his service-connected skin 
condition, acanthosis nigricans, warrants an initial 
compensable rating due to such symptoms as flare-ups of the 
condition during the summer months or when he is exposed to 
the sun.  

Service connection for a skin condition diagnosed as 
acanthosis nigricans, associated with herbicide exposure, was 
awarded in a July 2002 rating decision.  The RO assigned an 
initial noncompensable rating effective June 2001.  The 
veteran appealed the original assignment of the 
noncompensable rating following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

At the outset, the Board notes the criteria for evaluating 
skin disorders was amended, effective from August 30, 2002, 
during the course of this appeal.  See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).   The veteran was notified of 
the regulation changes in the January 2004 SOC.  The VA 
Office of General Counsel has determined that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the intervening change 
is more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change.  
Also, as a factual matter, it is certainly possible that a 
claimant may be entitled to an increased rating prior to and 
independent of an intervening change to the rating schedule 
under then-existing rating criteria.  See VAOPGCPREC 3-2000 
(April 10, 1999).

Prior to August 30, 2002, the veteran's skin condition was 
rated under 38 C.F.R. § 4.118, DC 7806, as noncompensable.  
DC 7806, provided a noncompensable rating for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
non exposed surface or small area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  From August 30, 2002, the 
veteran's skin condition is still rated under DC 7806.  
However, a noncompensable rating is assigned  for dermatitis 
or eczema covering less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to, the veteran's service medical 
and personnel records, statements of the veteran, reports of 
VA examination dated between 2001 and 2005, private medical 
records, medical articles, and VA outpatient treatment 
records dated between 1999 and 2005.  After careful 
consideration, the Board finds that prior to August 30, 2002, 
a skin condition, more closely approximates the criteria for 
the currently assigned noncompensable rating, and an 
increased disability evaluation is not warranted.  See 
38 C.F.R. §§ 4.3, 4.7.   

In this regard, private medical records from Dr. DCN show an 
infected skin mole on the right lower extremity in June 1993 
and skin lesions on the right lower extremity in October 
1996.  VA outpatient treatment records dated in October 2000 
reveal actinic keratosis on the left thigh.  A biopsy showed 
them to be hyperkeratotic.  During a September 2001 VA 
diabetes mellitus examination, the veteran complained of 
patches of dry skin on his neck and legs.  No objective 
findings were made.

In November 1996, Dr. JDB noted the veteran had moccasin type 
tenia pedis and tenia inguina.  Acanthosis nigricans was 
first diagnosed by Dr. JDB in July 2001.  He indicated the 
veteran had thick skin with hyperpigmentation on the knees, 
elbows, dorsal hands and fingers, and lateral neck.   

An April 2002 VA primary Care Assessment noted the skin 
examination was anicteric.  There were no rashes or bruises.  
Upon VA skin examination in May 2002, the veteran indicated 
that his skin rash appeared only during the summer months.  
Physical examination showed no apparent lesions.

While a noncompensable rating is warranted prior to August 
30, 2002, there is no objective evidence of a skin condition 
analogous with eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118 (2001).  Further, the most recent evidence, 
i.e. the May 2002 VA examination shows no acanthosis 
nigricans lesions.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The Board finds that from August 30, 2002, the veteran's a 
skin condition, more closely approximates the criteria for 
the currently assigned noncompensable rating, and an 
increased disability evaluation is not warranted.  See 
38 C.F.R. §§ 4.3, 4.7.   In this regard, upon VA general 
medical examination in May 2003, the veteran complained of 
eczema on his lower extremities and face.  However, no eczema 
was found by the examiner.  

During the September 2003 VA skin examination, the veteran 
informed the examiner that he has not had a flare-up of 
acanthosis nigricans in "quite a while."  The examiner 
diagnosed the veteran with acanthosis nigricans, currently 
resolved.

VA outpatient treatment records dated between 2002 and 2003 
were devoid of complaints or treatment for a skin condition, 
to include acanthosis nigricans.  In November 2004, the 
veteran complained of itchy skin on his arms.  In April 2005, 
the veteran had lichen field skin behind his ears, open 
comedones on his upper cheeks near each lateral canthus, and 
5 dilated pores containing keritinaceous debris on his left 
upper extremity. 

While a noncompensable rating is warranted from August 30, 
2002, there is no objective evidence of dermatitis or eczema 
covering at least 5 percent, but than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118 (2005).

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
There is no objective medical evidence of: psoriasis covering 
at least 5 percent , but than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period (DC 7816); exfoliative dermatitis 
(erythroderma), any extent of involvement of the skin, and 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required for a total 
duration of six weeks or more, but not constantly during the 
past 12-month period (DC 7817); cutaneus manifestations of 
collagen-vascular diseases not listed elsewhere (including 
scleroderma, calcinosis cutis, and dermatomyositis) (DC 
7821); vitiligo (DC 7823); diseases of keratinization 
(including ichthyoses, Darier's disease, and palmonoplantar 
keratoderma) (DC 7824); urticaria (7825); primary cutaneous 
vasculitis (DC 7826); or erythema multiforme or toxic 
epidermal necrolysis (DC 7827).  38 C.F.R. § 4.118 (2005).

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's skin 
condition and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  At present, however, there is no basis for assignment 
of an increased evaluation, to include "staged" ratings, 
other than that noted above.  See Fenderson, 12 Vet. App. at 
125-126.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's skin 
condition has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment. The veteran 
sustained a nonservice-connected right foot injury and was 
medically retired from the Union Pacific Railroad.  The 
assigned noncompensable rating adequately compensates the 
veteran for the nature and extent of severity of his skin 
condition.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
matter.



B.  PTSD

The veteran contends that his service-connected PTSD warrants 
an initial rating in excess of 50 percent due to such 
symptoms as an inability to establish and maintain effective 
relationships, suicidal ideation, near continuous panic or 
depression, spatial disorientation, and alienation from his 
family.  

Service connection for PTSD was awarded in a March 2003 
rating decision.  The RO assigned an initial 50 percent 
rating effective September 2001.  The veteran appealed the 
original assignment of the 50 percent rating following the 
award of service connection.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, 12 Vet. App. at 125-126.

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 50 percent disabling.  A 50 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to, the veteran's service medical 
and personnel records, statements of the veteran, reports of 
VA examination dated between 2001 and 2005, private medical 
records, medical articles, and VA outpatient treatment 
records dated between 1999 and 2005.  After careful 
consideration, the Board finds that the veteran's PTSD more 
closely approximates the criteria for the currently assigned 
50 percent rating, and an increased disability evaluation is 
not warranted.  See 38 C.F.R. §§ 4.3, 4.7.   

In this regard, VA outpatient treatment records dated in June 
1999 indicate the veteran complained of intrusive thoughts, 
anxiety, and restlessness.  An April 2002 Primary Care 
Assessment found while the veteran complained of insomnia and 
a depressed mood, there was no evidence of suicidal or 
homicidal ideation.  

A letter dated in May 2002 from Mental Health Services of 
North Platte indicates the veteran was attending weekly 
sessions to address issues of anger and assaultive behavior, 
depression, and anxiety.  Readjustment counseling was 
recommended.  Treatment notes dated in May 2002 show the 
veteran complained of flashbacks, nightmares, intrusive 
thoughts, social isolation, insomnia, hypervigilance, anxiety 
attacks in public places, and survivor guilt.  He was 
diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) scale score of 50, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), is 
indicative of serious symptoms or any serious impairment in 
social or occupational functioning.   An entry dated in July 
2002 noted the veteran complained of survivor guilt, 
emotional detachment, and a constant state of anger.  In 
September 2002, the veteran had improved anger management 
skills and had become closer to his family and friends.  The 
veteran reported a significant reduction of anger due to his 
taking Celexa.  

A July 2002 PTSD consult reveals the veteran denied any prior 
psychiatric treatment.  He complained of insomnia, problems 
with memory, and suicidal thoughts in the past but never any 
active plans.  The veteran denied homicidal ideation and 
racing thoughts.  Panic attacks were noted 3 to four times 
per week.  The veteran reported flashbacks, social isolation, 
and feelings of anger.  Mental status examination showed the 
veteran was oriented times three, cooperative and had fair 
hygiene and grooming.  The veteran was appropriately dressed 
and had good eye contact.  There were no psychomotor 
abnormalities.  His affect was of decreased range, normal 
intensity, and was related and appropriate.  The veteran's 
mood was dysthymic.  There were no formal thought disorders 
or psychoses.  The veteran had good insight and judgment.  
The veteran had problems with working memory and 
concentration.  The diagnosis was rule-out PTSD.  He was 
assigned a GAF of 48 which is indicative of serious symptoms 
or any serious impairment in social or occupational 
functioning. 

VA outpatient treatment records dated in September 2002 
indicate the veteran denied feelings of hopelessness, 
helplessness, or suicidal/homicidal ideation.  The veteran 
reported only occasional flashbacks.  The veteran was 
oriented times three, had good eye contact, and his affect 
was of a decreased range.  Speech was normal.  Again there 
were no formal thought disorders or psychoses.  The veteran 
had good insight and judgment.  He was assigned a GAF of 50, 
still indicative of serious symptoms.

The veteran was afforded a VA PTSD examination in October 
2002.  He complained of insomnia, memory problems, avoidance 
behavior, and some flashbacks when he saw small aircraft.  
The veteran reported suicidal ideation in the past, but 
denied any current thoughts of harming himself.  The veteran 
denied auditory or visual hallucinations.  The veteran 
reported an improvement in his marital relationship.  The 
veteran was oriented times three.  He knew the names of the 
current President of the United States and Governor of 
Nebraska.  He was also aware of current events.  His mood was 
markedly dysphoric.   The veteran demonstrated profound 
psychomotor retardation.  The examiner noted the cognitive 
problems were related to a depressive disorder as opposed to 
dementia.  His affect was nearly flat.  There was no 
delusions evidence.  The veteran was assigned a GAF of 45, 
again indicative of serious symptoms.  

Psychiatric notes dated in November 2002 and February 2003 
show the veteran complained of occasional nightmares, 
flashbacks, and avoidance.  There were no psychomotor 
abnormalities or psychoses.  The veteran denied feelings of 
hopelessness and helplessness.  He denied suicidal or 
homicidal ideation.  The veteran's affect was of a decreased 
range, thought appropriate and related.  The veteran's mood 
was dysthymic.  Insight and judgment were good.  There were 
some working problems with memory and concentration.  The 
veteran was assigned a GAF of 53 in November 2002 indicating 
only moderate PTSD symptoms.  His GAF was lowered in February 
2003 to 50 indicating the presence of serious symptoms. 

VA outpatient treatment records dated in May 2003, August 
2003, and October 2003 are essentially unchanged from those 
dated in November 2002 and February 2003.  However, judgment 
was rated as fair and in October 2003 the veteran reported no 
nightmares.  The GAF scored remained at 50 in May and August 
2003.  The October 2003 entry shows an improvement with a GAF 
score of 52 reflecting only moderate PTSD symptoms.

In November 2003, the veteran was afforded an additional VA 
PTSD examination.  The examiner reviewed the psychiatric 
evaluations noted above dated between September 2002 and 
October 2003.  The veteran continued to complain of intrusive 
thoughts, avoidance behavior, dislike of crowds, and 
insomnia.  The veteran reported suicidal thoughts in the 
past, but no further ideations.  His range of affect was 
somewhat constricted and consistent with depression.  The 
veteran noted he was quick to anger, but saw an improvement 
with therapy.  He indicated he no longer shouted and got in 
people's faces.  He complained of continued difficulty with 
concentration, hyperstartle response, and hypervigilance.  

Physical examination showed the veteran was appropriately 
dressed and groomed.  Speech was somewhat slow in pacing, but 
clear and precise.  The veteran was dysphoric.  There was no 
evidence of delusions, hallucinations, grandiosity, or 
paranoia.  Thought process was logical and the veteran 
reached goal idea with mild circumstantiality.  The veteran 
was oriented to time, person, place, and situation.  Memory 
for both recent and remote was intact.  Sensorium was clear.  
There was no impairment in cognitive ability.  The examiner 
found the veteran was not a danger to himself or others.  
PTSD was noted not to have rendered the veteran unemployable.  
The veteran was assigned a GAF of 50 indicating serious 
symptoms.  The examiner opined the veteran's overall 
condition had remained essential the same as it was a year 
ago upon VA examination in October 2002.

VA psychiatric notes dated in January 2004, April 2004, 
August 2004, December 2004, and April 2005 found the 
veteran's mood to be improved.  The veteran denied nightmares 
and flashbacks.  He also reported improved sleep.  There were 
still some problems with memory and concentration, but the 
veteran noted an improvement.  The veteran again denied 
homicidal or suicidal ideation.  Speech was normal.  Insight 
was good and judgment was fair.  The veteran was assigned GAF 
scores ranging between 55 and 58, showing only moderate PTSD 
symptoms.

A June 2005 psychiatric evaluation noted the veteran 
complained of panic attacks, social isolation, depression, 
intrusive thoughts, flashbacks, nightmares, and anger.  He 
denied episodes of violence.  There were some passive 
thoughts of suicide, but no active plan.  The veteran 
reported close relationships with his wife and four children.  
He was oriented times three.  Speech was normal and affect 
was flat.  The veteran had normal thought process.  The 
veteran denied suicidal or homicidal ideation.  The veteran 
reported problems with concentration.  There was some 
impaired judgment.  Insight remained good.  The GAF score 
remained at 51 still reflecting only moderate PTSD symptoms.
  
While an initial 50 percent rating is warranted for the 
veteran's PTSD, there is no objective medical of record to 
support an increase to 70 percent disabling.  Though the 
veteran has occupational and social impairment, with 
deficiencies in judgment, thinking or mood, they are not due 
to such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The veteran's difficulty in adapting to stressful 
circumstances is provided for in the current 50 percent 
rating.  Despite reports of some social isolation and crowd 
avoidance, the veteran has endorsed a close relationship with 
his wife and children.  Though the veteran has had fleeting 
thoughts of suicide, most recently in June 2005, he has 
maintained from the outset that he had no active plan.  

Then Board has found no evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than those 
noted above.  See Fenderson, 12 Vet. App. at 125-126.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96 Shipwash, 8 Vet. 
App. at 227. 

III. Service Connection Claims

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Analysis

A.  Flat Feet

The veteran contends that he is entitled to service 
connection for flat feet.  Specifically, he contends that his 
pes planus was aggravated by the physical demands of his 
period of military service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this matter, the veteran's service medical records 
indicate the veteran had pes planus upon his April 1966 
enlistment examination.  There were no complaints of foot 
pain or treatment for pes planus during the veteran's 
service.  The veteran reported foot trouble on his August 
1968 report of medical history taken in conjunction with his 
separation from service; however, the corresponding physical 
examination was negative. 

As pes planus was noted on the veteran's April 1966 
enlistment examination, it is considered to have pre-existed 
the veteran's period of active duty service.  38 C.F.R. 
§ 3.304(b).  In the case of aggravation, the pre-existing 
disease or injury will be considered to have been aggravated 
where there is an increase in disability during service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(a).  Based on the evidence 
delineated above, there has been no showing that pes planus 
underwent an increase in disability during service.  Wagner, 
370 F.3d at 1096; 38 U.S.C.A. § 1153.

Post-service, a March 2003 letter from Dr. DCN notes the 
veteran was disabled due to an injury of his right foot.  The 
letter further confirms the veteran was retired from 
employment with Union Pacific Railroad due to restricted 
activities regarding his foot.  The Board notes the veteran 
has made statements to various VA examiners that he injured 
his right ankle and had subsequent surgery on that ankle.  
Dr. DCN did not indicate the veteran had pes planus.

The first treatment post-service for pain associated with 
flat feet was in February 2005, some 37 years after the 
veteran's discharge from active service.  Records from North 
Platte Foot Clinic show the veteran complained of painful 
flat feet and heel pain.  In March 2005, the veteran again 
complained that his flat feet were bothering him.

Therefore, there has been no showing of aggravation of the 
pre-existing pes planus and aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(b).

Further, as delineated above, there was a 37-year evidentiary 
gap in this case between active service and the earliest 
medical evidence of flat feet.  The Board notes this absence 
of evidence as it constitutes negative evidence against the 
claim because it tends to disprove the claim that pes planus 
was aggravated by service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of pes planus between April 1966 and the initial 
complaints of feet and heel pain in 2005 is itself evidence 
which tends to show that pes planus was not aggravated during 
the veteran's service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of current complaints of pes planus, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above, to warrant service connection on a direction causation 
basis.  38 C.F.R. § 3.303.  Nor is there evidence to grant 
service connection on an aggravation basis.  38 C.F.R. 
§ 3.306.  The service medical and personnel records show that 
pres planus existed prior to service.  There are no opinions 
of record that the current complaints are related to the 
veteran's active duty service or were aggravated therein.  

While the veteran contends that his pre-existing flat feet 
were aggravated by his active service, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Gallbladder Condition

The veteran contends that he is entitled to service 
connection for a gallbladder condition.  Specifically, he 
contends that his gallbladder condition, to include 
cholecystectomy, is secondary to his service-connected 
diabetes mellitus.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

At the outset the Board notes that while the veteran does not 
contend that his gallbladder condition is directly related to 
his period of active duty service, the Board confirms the 
RO's April 2004 denial on a direct causation basis.  The 
veteran's service medical records are wholly devoid of any 
complaints, treatment, or diagnosis of a gallbladder 
condition.  Despite evidence of cholecystitis in September 
2003 and the ensuing cholecystectomy, there are no opinions 
of record that the current condition is directly related to 
the veteran's active duty service.  38 C.F.R. § 3.303.  
Moreover, there is no evidence of record that the veteran had 
calculi of the gallbladder within one year subsequent to his 
discharge from active service to grant service connection on 
a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

With regard to service connection on a secondary basis, 
private medical records from Dr. DCN indicate Type II 
diabetes mellitus was first diagnosed in December 1992.  
Service connection was awarded for diabetes mellitus on a 
presumptive basis due to the veteran's service in Vietnam and 
exposure to herbicides.   

As noted above, the veteran was found to have low gallbladder 
ejection fraction and cholecystitis in September 2003.  A 
laparoscopic cholecystectomy was performed at Great Plains 
Regional Medical Center in September 2003.  Prior to this 
point, the veteran had been variously diagnosed and treated 
for non-service connected gastritis, duodenitis, Helicobacter 
Pylori, and a gastric ulcer.  A January 1997 right upper 
quadrant ultrasound showed a small amount of sludge in the 
gallbladder, but there was no evidence of gallstones or 
cholelithiasis.  An October 1997 hepato-iminodiacetic acid 
(HIDA) scan showed gallbladder activity on the 45 minute 
image.  The scan was within normal limits.  An ultrasound of 
the gallbladder in August 2000 was unremarkable.  A January 
2001 computerized tomography (CT) scan of the abdomen showed 
no calcified stones in the gallbladder.   

In order to establish service connection on a secondary 
basis, there must be evidence that the cholecystectomy was 
either (a) caused by or (b) aggravated by the service 
connected diabetes mellitus.  Allen, 7 Vet. App. at 446.  In 
the instant case, upon VA examination in July 2004, the 
cholecystectomy was noted.  The veteran complained of 
residual mild upper quadrant abdominal discomfort.  He denied 
hematemesis or melena.  He further denied any current 
treatment for the previous gallbladder removal.  Physical 
examination showed no ascites, weight loss, or weight gain.  
The liver was not palpable and the veteran had good muscle 
strength.  There was no muscle wasting.  The examiner noted 
that according to current medical literature, diabetes did 
not specifically cause gallbladder disease, either in the 
form of cholelithiasis or cholecystitis.  He indicated it 
could worsen pre-existing gallbladder symptoms.  The examiner 
concluded that service-connected diabetes did not cause the 
veteran's cholelithiasis or cholecystectomy.
The veteran's claims folder was sent back to the 
aforementioned examiner to render an opinion as to whether 
gallbladder disease was aggravated by the veteran's diabetes.  
In a November 2004 VA addendum opinion, the examiner noted 
that a review of the past two years of VA medical records was 
essentially negative for any findings or complaints with 
respect to gallbladder disease.  Thus, he indicated that any 
opinion as to whether there was any aggravation of the 
gallbladder by diabetes would be speculation.  He clarified 
that there was no clinical method to determine aggravation as 
the veteran's gallbladder had been removed and in the last 
two to three years there was only one entry about upper 
abdominal pain with no opinion as to etiology.  Therefore, 
the examiner concluded aggravation could not be determined. 

The veteran provided excerpts from unknown articles regarding 
gallbladder disease and diabetes.  The article discussed an 
association between gallstones and persons with diabetes.  No 
findings specific to the veteran were reported.

While the veteran contends that his gallbladder condition, 
specifically, the cholecystectomy is related to his service 
connected diabetes mellitus, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

C.  Dupuytren's Contracture

The veteran contends that he is entitled to service 
connection for Dupuytren's contracture.  Specifically, he 
contends that the condition is secondary to his service-
connected diabetes mellitus.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

At the outset the Board notes that while the veteran does not 
contend that his Dupuytren's contracture is directly related 
to his period of active duty service, the Board confirms the 
RO's January 2004 denial on a direct causation basis.  The 
veteran's service medical records are wholly devoid of any 
complaints, treatment, or diagnosis of Dupuytren's 
contracture.  Despite evidence of Dupuytren's contracture of 
the bilateral hands, there are no opinions of record that the 
current condition is directly related to the veteran's active 
duty service.  38 C.F.R. § 3.303.

With regard to service connection on a secondary basis, 
Dupuytren's contracture was first diagnosed upon VA 
examination in September 2003.  The veteran complained of a 
knotting in the palm of his hand approximately one and half 
years prior to the examination.  The examiner found a small, 
firm, knotty area in the palm of his hand leading and 
covering the tendon to the fourth digit.  The examiner noted 
that literature showed some increase in the occurrence of 
Dupuytren's contracture in various diseases, to include 
diabetes.  However, the examiner indicated there were no 
known direct correlation and no good understanding as to why 
this occurred.  The examiner further noted that in his 
practice he had treated this contraction, but most of the 
time it was not in someone who had diabetes, thyroid 
problems, or rheumatoid arthritis.  Thus, he concluded he was 
inclined to state that Dupuytren's contracture was not 
secondary to the service-connected diabetes. 

In July 2004, the veteran was afforded an additional VA hand 
examination.  He was diagnosed with Dupuytren's contracture 
involving the fourth metacarpals of both hands.  The examiner 
indicated the current medical literature noted the etiology 
of Dupuytren's contracture involved genetics and trauma.  
Diabetes was associated with Dupuytren's contracture, but a 
causal relationship had not been established.  Thus, the 
examiner concluded the veteran's diabetes did not cause his 
Dupuytren's contracture.  

In a November 2004 addendum opinion, the examiner stated 
there was no treatment for at least the past two years for 
Dupuytren's contracture in the VA system, so he could not 
sate with specificity whether there was any aggravation of 
the veteran's Dupuytren's contracture by his Type II 
diabetes.  He indicated any comments would be sheer 
speculation.  Therefore, the examiner concluded aggravation 
could not be determined. 
The veteran provided an excerpt from an unknown article 
regarding Dupuytren's contracture and diabetes.  The article 
discussed an association between Dupuytren's contracture and 
persons with diabetes.  No findings specific to the veteran 
were reported.  While the veteran contends that his 
Dupuytren's contracture is related to his service connected 
diabetes mellitus, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95.  

Thus, based on the evidence noted above, the Board concludes 
that in this case the evidence is not in relative equipoise, 
and that the preponderance of the evidence is against the 
claim.  As such, the reasonable doubt doctrine is not for 
application, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (noting that reasonable 
doubt is substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility); Gilbert, 1 Vet. App at 54.  

D.  Respiratory Condition

The veteran contends that he is entitled to service 
connection for a respiratory condition.  He has not set forth 
specific contentions with regard to the onset in service.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this matter, the veteran's service medical records are 
wholly devoid of any complaints, treatments, or diagnoses of 
a respiratory condition.  The veteran's August 1968 Reports 
of Medical History and Examination were similarly negative.  
The veteran has submitted medical evidence from various 
providers, to include Dr. DCN and Great Plains Regional 
Medical Center, which indicate he has been treated for acute 
sinusitis and upper respiratory infections.  In an April 2003 
statement, the veteran reported trouble breathing in his 
sleep.  He further indicated that he was on inhalers and had 
trouble catching a full breath.

In a May 2003 VA general medical examination, the veteran 
complained of chronic bronchitis for a period of 
approximately five years.  He reported a chronic cough with 
phlegm.  The veteran indicated that he smoked in the past.  
Physical examination showed his lungs were clear to 
auscultation.  The veteran was diagnosed with chronic 
bronchitis, which the examiner noted was non-service 
connected. 

In the instant case, there was a prolonged period after the 
veteran's discharge, without respiratory complaints, which 
the Board has considered, along with other factors concerning 
the veteran's health and medical treatment during and after 
military service, to determine whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent respiratory disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board highlights this 
absence of evidence because it constitutes negative evidence 
against the claim as it tends to disprove the claim that a 
respiratory condition was the result of active duty service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

Despite evidence of chronic bronchitis, acute sinusitis, and 
repeat upper respiratory infections, there is no evidence of 
record to substantiate the critical second and third 
components of the Guiterrez inquiry, as enumerated above.   
The service medical and personnel records do not support a 
finding of a respiratory condition in service.  Moreover, 
there are no probative opinions of record that aforementioned 
are related to the veteran's active duty service.  

At this juncture, the Board notes the veteran contends that 
VA should afford him a respiratory examination to provide him 
with an accurate diagnosis for his respiratory condition and 
an opinion as the condition's etiology.  See VA Form 9 
received in July 2004.  However, as indicated above, the 
veteran was afforded a VA general medical examination in May 
2003.  The veteran's current complaints and physical findings 
were reported.  A remand for a separate respiratory 
examination is not necessary.
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  VA 
regulations provide, in pertinent part, that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;

(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 

(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because none of the requirements in subsections (B) or (C) 
are met with regard to the claim for service connection for a 
respiratory condition, it is not necessary to obtain a 
separate respiratory examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

While the veteran contends that a respiratory condition has 
been present since his separation from active service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.



E. & F. Bilateral Hearing Loss and Tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the veteran asserts that he was exposed to 
heavy gunfire on a regular basis during service and such 
gunfire resulted in tinnitus and a decline in hearing acuity.  
He also argues that his hearing was affected by radio 
conversations he was involved in while serving as an airplane 
"spotter."  Having carefully considered the veteran's 
claims in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claims and the appeal as to these issues will be 
denied.

In this matter, the veteran's service medical records are 
wholly devoid of any complaints, treatments, or diagnoses of 
bilateral hearing loss or tinnitus.  Upon his enlistment 
examination in April 1966, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5)
-5 (5)
0 (5)
LEFT
-5 (10)
-5 (5)
0 (10)
10 (20)
15 (20)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Upon separation examination in August 1968, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
-
5
LEFT
0
5
5
-
0

No diagnoses of either bilateral hearing loss or tinnitus 
were rendered nor were they reported by the veteran on his 
August 1968 Report of Medical History.  It would also appear 
from comparing the puretone thresholds above, the veteran's 
hearing improved upon separation from service.

The first complaints with respect to tinnitus of the left ear 
were made in January 1997, when a tonsillectomy was performed 
at the Great Plains Regional Medical Center.   In an April 
2002 Primary Care Assessment the veteran denied having either 
bilateral hearing loss or tinnitus. 

In September 2003, the veteran was afforded a records review 
by a VA audiologist.  The examiner reviewed the claims folder 
and found the veteran's pure tone threshold test upon 
separation from active duty service was within normal limits.  
Therefore, he opined that any present hearing loss was not 
related to his active duty service.  The examiner noted there 
was insufficient evidence to determine whether any reported 
tinnitus was related to military service. 

As delineated above, the veteran first complained of ringing 
in his left ear in January 1997 and bilateral hearing loss 
when he filed his claim in February 2003.   Thus, the Board 
finds there is a 29-year evidentiary gap in this case between 
active service and the earliest indication of possible 
tinnitus and a 35-year evidentiary gap with respect to 
complaints of hearing loss.  The Board highlights this 
absence of evidence because it constitutes negative evidence 
against the claims as it tends to disprove the claims that 
bilateral hearing loss and tinnitus were the result of 
exposure to heavy gunfire and radio conversation in-service 
which in turn resulted in chronic disabilities or persistent 
symptoms thereafter.  See Forshey, 12 Vet. App. at 74 , aff'd 
sub nom. Forshey, 284 F.3d at1358. 

Despite current complaints of hearing loss and tinnitus, 
there is no evidence of record to substantiate the critical 
second and third components of the Guiterrez inquiry, as 
enumerated above.   The service medical and personnel records 
do not support a finding of either bilateral hearing loss or 
tinnitus in service.  Moreover, there are no probative 
opinions of record that aforementioned are related to the 
veteran's active duty service.  The veteran has had ample 
opportunity to submit evidence in support of his claims.  For 
these reasons, an additional VA examination is not necessary 
in order to decide the claims in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that bilateral hearing loss and 
tinnitus have been present since his separation from active 
service and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claims, and the appeals must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 54.

G. Hiatal Hernia

The veteran contends that he is entitled to service 
connection for a hiatal hernia.  Specifically, the veteran 
asserts that the hernia is the result of exposure to Agent 
Orange.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

The veteran served on active duty from September 1966 to 
August 1968.  His DD-214 indicates he served one year and two 
days in Vietnam.  The veteran was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  Therefore, having 
served in the Republic of Vietnam, the veteran is presumed to 
have been exposed during his period of service to an 
herbicide agent.  38 U.S.C.A. § 1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been meet, which shall be 
explained in greater detail below.  38 C.F.R. § 3.303(a).  
Foremost, a hiatal hernia is not one of the listed conditions 
for which presumptive service connection is warranted.  38 
C.F.R. § 3.309(e).  Thus, the Board shall proceed with 
determining entitlement to service connection on a direct 
causation basis.  Notwithstanding the aforementioned 
provisions relating to presumptive service connection, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service medical records are wholly devoid of complaints, 
treatment, or diagnoses of a hiatal hernia.  An August 2001 
letter from Dr. DCN reveals that the veteran's hiatal hernia 
was first diagnosed in January 1992, some 24 years after the 
veteran's discharge from active duty service.   

In May 2002, the veteran was afforded a VA digestive 
examination.  He complained of a hiatal hernia.  The 
veteran's abdomen was soft.  No ventral hernia was noted.  
The veteran was diagnosed with a hiatal hernia, per the 
history of the veteran.  The examiner noted that it is not 
known whether hiatal hernia is secondary to Agent Orange 
exposure as it was not one of the listed diseases. 

Upon VA stomach examination in June 2005, the examiner 
questioned the presence of a small ventral hernia as there 
was a very minimal irregularity of the left upper quadrant of 
the abdominal wall.  There was no bulge.  The examiner 
indicated he could not state whether the herniation was due 
to the diabetes mellitus without resorting to speculation.  
The examiner concluded the cause of the veteran's stomach 
pain was elusive.  There was no indication that the 
herniation was related to the veteran's period of active duty 
service.

Despite current findings of an abdominal herniation, there is 
no evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of a hiatal hernia in service.  Moreover, 
there are no probative opinions of record that aforementioned 
is related to the veteran's active duty service.  The veteran 
has had ample opportunity to submit evidence in support of 
his claim.  For these reasons, an additional VA examination 
is not necessary in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that a hiatal hernia has been 
present since his separation from active service and related 
to his exposure to herbicide agents in active service, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

ORDER

Entitlement to an initial compensable rating for a skin 
condition, to include acanthosis nigricans, is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for a gallbladder 
condition, to include as secondary to the service-connected 
diabetes mellitus, is denied.

Entitlement to service connection for Dupuytren's 
contracture, to include as secondary to the service-connected 
diabetes mellitus, is denied.

Entitlement to service connection for a respiratory condition 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a hiatal hernia, to 
include as a result of exposure to herbicides, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


